UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:April 23, 2012 FIRSTBANK CORPORATION (Exact Name of Registrant as Specified in Charter) Michigan 000-14209 38-2633910 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (989) 463-3131 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Section 2.02 Results of Operations and Financial Condition. On April 23, 2012, Firstbank Corporation issued a press release announcing results for the first quarter 2012, which is incorporated herein by reference.A copy of the press release is attached as Exhibit 99.1 to this Form 8-K. The information in this Form 8-K and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Section 9.01 Financial Statements and Exhibits. (c) Exhibit Press Release dated April 23, 2012 regarding first quarter 2012 results. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTBANK CORPORATION (Registrant) Dated:April 23, 2012 By: /s/Samuel G. Stone Samuel G. Stone Executive Vice President and CFO 3
